Election/Restrictions
	Upon further consideration, the election of species mailed 10 December 2020 is hereby withdrawn.  A new Office action will follow by the examiner.  No response by applicant is required at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL WARDEN whose telephone number is (571)272-1267.  The examiner can normally be reached on Monday-Friday, 8:00 am-5:30 pm, Friday, 7:30 am-11:30 am.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILL A WARDEN/           Supervisory Patent Examiner, Art Unit 1798